UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Titan International, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction. 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Titan International, Inc. 2701 Spruce Street•Quincy, Illinois 62301 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Meeting Date:May 13, 2010 To Titan Stockholders: The Annual Meeting of Stockholders (the “Annual Meeting”) of Titan International, Inc., an Illinois corporation (“Titan” or the “Company”), to be held on Thursday, May 13, 2010, at 11:00 a.m. Eastern Time, at the Ritz-Carlton, Dearborn, 300 Town Center Drive, Dearborn, Michigan, 48126, to consider and act upon the following matters: 1) To elect J. Michael A. AkersandMaurice M. Taylor Jr. as directors to serve for three-year terms and until their successors are elected and qualified; 2) To ratify the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2010; and To transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. Titan’s board of directors has fixed the “record date” to be the close of business on March 15, 2010.Only those stockholders whose names appear of record at the Company’s close of business on March 15, 2010, as holders of record of Titan common stock, are entitled to receive notice of and to vote at the Annual Meeting or any adjournments thereof.With this proxy statement, a copy of Titan’s Annual Report including Form 10-K for year ended December 31, 2009, is enclosed for your information. All stockholders are invited to attend the Annual Meeting.Stockholders can help the Company avoid unnecessary costs and delay by completing and promptly returning the enclosed proxy card.Alternatively, you may authorize a proxy by using telephone or Internet options as instructed on the proxy card.If you vote by telephone or Internet, you do not need to mail back your proxy card.The presence, in person or by properly executed proxy, of the majority of common stock outstanding on the record date is necessary to constitute a quorum at the Annual Meeting. Meeting Attendance:Please note that if you are attending the Annual Meeting, proof of Titan common stock ownership as of the record date must be presented, in addition to valid photo identification. Please Vote:Every stockholder’s vote is important.Whether or not you intend to be present at the Annual Meeting, please complete, sign, date and return the enclosed proxy card in the enclosed return envelope, which requires no postage if mailed in the United States.Telephone and Internet voting are also offered. By Order of the Board of Directors, /s/ CHERI T. HOLLEY Quincy, Illinois Cheri T. Holley March 29, 2010 Secretary TABLE OF CONTENTS Notice of Annual Meeting of Stockholders Cover General Matters 1 Voting Procedures 1 Proposal #1 – Election of Mr. Akers and Mr. Taylor as Directors 4 Proposal #2 – Ratification of Independent Registered Public Accounting Firm 5 Other Business 5 Audit and Other Fees 6 Report of the Audit Committee 7 Directors Continuing in Office 8 Compensation of Directors 10 Committees and Meetings of the Board of Directors 11 Board Leadership Structure 12 Board Diversity Process 13 Compensation Discussion and Analysis 14 Compensation of Executive Officers 23 Report of the Compensation Committee 26 Corporate Governance 27 Report of the Nominating/Corporate Governance Committee 28 Security Ownership of Certain Beneficial Owners and Management 29 Section 16(a) Beneficial Ownership Reporting Compliance 30 Related Party Transactions 30 Stockholder Proposals 30 Householding Information 31 Cost of Proxy Solicitation 31 Table of Contents PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TITAN INTERNATIONAL, INC. Meeting Date:May 13, 2010 GENERAL MATTERS This Proxy Statement is being furnished to the stockholders of Titan International, Inc. (“Titan” or the “Company”) in connection with the solicitation of proxies on behalf of the Board of Directors of the Company for use at the Annual Meeting of Stockholders (the “Annual Meeting”) to be held on May 13, 2010, at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting, and at any adjournment or postponement of that meeting.This Proxy Statement and accompanying form of proxy will be first mailed to stockholders on or about March 29, 2010.Although the Company’s Annual Report to Stockholders including Form 10-K for year ended December 31, 2009, is being mailed with the Proxy Statement, it is not part of the proxy soliciting material. VOTING PROCEDURES Qualifications to Vote Holders of shares of common stock of the Company (“Common Stock”) at the close of business on March 15, 2010,(the “Record Date”) will be entitled to receive notice of and vote at the Annual Meeting. Shares Entitled to Vote On the Record Date of March 15, 2010, there were35,275,510shares of Titan’s Common Stock outstanding which will be entitled to vote at the Annual Meeting. Votes per Share Holders of Titan’s Common Stock (the “Common Stockholders”) are entitled to one vote per share of Common Stock they held of record on the Record Date on each matter that may properly come before the Annual Meeting. Proposals Requiring Vote To consider and act upon the following matters: üProposal #1:Election of Mr. Akers and Mr. Taylor as Directors, üProposal #2:Ratification of Independent Registered Public Accounting Firm of PricewaterhouseCoopers LLP, and such other business as may properly come before the Annual Meeting of Stockholders or any adjournments or postponements thereof. Time and Place The Annual Meeting of Stockholders of Titan International, Inc., an Illinois corporation, will be held on Thursday, May 13, 2010, at 11:00 a.m. Eastern Time, at the Ritz-Carlton, Dearborn, 300 Town Center Drive, Dearborn, Michigan, 48126. 1 VOTING PROCEDURES (continued) Meeting Attendance Please note that if you are attending the Annual Meeting, proof of Titan common stock ownership as of the Record Date of March 15, 2010, must be presented, in addition to valid photo identification. Voting by Proxy Stockholders are asked to complete and promptly return the enclosed proxy card by mail or authorize a proxy by using telephone or Internet options as instructed on the proxy card.If you vote by telephone or Internet, you do not need to mail back your proxy card. Recommendations by Board of Directors The Board of Directors unanimously recommend that you vote FOR all the following proposals: Proposal #1:Election of Mr. Akers and Mr. Taylor as Directors, Proposal #2:Ratification of Independent Registered Public Accounting Firm of PricewaterhouseCoopers LLP. Quorum Common Stockholders of record on the Record Date are entitled to cast their votes in person or by properly executed proxy at the Annual Meeting.The presence, in person or by properly executed proxy, of the Common Stockholders holding a majority of the Common Stock outstanding on the Record Date is necessary to constitute a quorum at the Annual Meeting.Abstentions and “broker non-votes” (in cases when a broker has delivered a proxy that does not have authority to vote on the proposal in question) are counted as present in determining whether or not there is a quorum.If a quorum is not present at the time the Annual Meeting is convened, the Company may adjourn or postpone the Annual Meeting. Procedures All Common Stock represented at the Annual Meeting by properly executed proxies received prior to or at the Annual Meeting and not properly revoked will be voted at the Annual Meeting in accordance with the instructions indicated in such proxies.If no instructions are indicated, such proxies will be voted FOR the Proposal #1 and #2, and persons designated as proxies will vote with their best judgment on such other business as may properly come before the Annual Meeting.The Board of Directors does not know of any matters that will come before the Annual Meeting other than those described in the Notice of Annual Meeting attached to this Proxy Statement. Vote Required to Approve Proposals ü Proposal #1:The votes of Common Stockholders holding a majority of the shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for the election of Mr. Akers and Mr. Taylor as directors. ü Proposal #2:Ratification of the independent registered public accounting firm PricewaterhouseCoopers LLP, requires the affirmative vote of the Common Stockholders holding a majority of the shares of Common Stock present in person or represented by proxy at the Annual Meeting. Abstentions are counted in the number of shares present in person or represented by proxy for purposes of determining whether a proposal has been approved, and so are equivalent to votes against a proposal (other than the election of directors).Broker non-votes will have no impact on the outcome of any of the matters to be considered at the Annual Meeting. 2 VOTING PROCEDURES (continued) Revoking a Proxy Any proxy given pursuant to this solicitation may be revoked at any time before it is voted.Common Stockholders may revoke a proxy at any time prior to its exercise by filing with the Secretary of the Company a duly executed revocation and proxy bearing a later date or by voting in person by written ballot at the Annual Meeting. Attendance at the Annual Meeting will not of itself constitute revocation of a proxy.Any written notice revoking a proxy should be sent to: Cheri T. Holley, Secretary of Titan International, Inc., 2701 Spruce Street, Quincy, Illinois 62301. Cost of Proxy Solicitation The costs of solicitation of proxies will be borne by the Company.It is contemplated that brokerage houses, custodians, nominees and fiduciaries will be requested to forward the soliciting material to the beneficial owners of the Company’s Common Stock held of record by such persons, and will be reimbursed by the Company for reasonable expenses incurred therewith. Company’s Transfer Agent BNY Mellon Shareowner Services
